107 F.3d 872
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED TRANSPORTATION UNION, Plaintiff-Appellant,v.ILLINOIS CENTRAL RAILROAD COMPANY, Defendant-Appellee.
No. 96-5012.
United States Court of Appeals, Sixth Circuit.
Feb. 27, 1997.

Before:  NORRIS and MOORE, Circuit Judges;  RUSSELL, District Judge.*
MEMORANDUM OPINION
PER CURIAM.


1
Plaintiff, United Transportation Union, appeals from the order of the district court denying the union's motion for a preliminary injunction and granting defendant Illinois Central Railroad Company's motion for summary judgment.  The court concluded that the underlying dispute between the parties constitutes a minor dispute that is within the exclusive jurisdiction of the National Railroad Adjustment Board.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in denying plaintiff's request for injunctive relief and granting summary judgment to defendant.


3
Because the reasoning which supports judgment for defendant has been articulated by the district court, the issuance of a detailed written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the judgment of the district court is affirmed upon the reasoning employed by that court in its Order Denying Plaintiff's Motion for Preliminary Injunction and Granting Defendant's Motion for Summary Judgment filed on November 27, 1995.



*
 The Honorable Thomas B. Russell, United States District Judge for the Western District of Kentucky, sitting by designation